Citation Nr: 0502539	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-14 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision issued by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection for 
headaches, hypertension, hearing loss and a hernia was 
denied.  The veteran voiced disagreement with these 
determinations in May 2002 and a statement of the case (SOC) 
was issued in October 2002.  Later that month, the veteran's 
substantive appeal was received.  In September 2003 service 
connection for hearing loss was established, and that issue 
is therefore no longer for appellate review.

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in September 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran complained of and was treated for headaches 
while on active duty.

3.  Subsequent to service, the veteran was diagnosed with a 
headache disability that competent medical evidence does not 
medically attribute to her in-service complaints.

4.  The veteran is currently diagnosed with hypertension that 
was not manifest to a compensable degree within one year her 
October 1979 discharge from active duty and is not 
attributable to any incident or disease therein.

5.  In September 2004, prior to the promulgation of a 
decision in the appeal, the veteran requested that the issue 
of entitlement to service connection for a hernia be 
withdrawn.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of entitlement to service 
connection for a hernia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Prior to adjudication of her service connection 
claims, the veteran was notified by letter in September 2001 
of VA's duty to assist with her claim and of the principles 
of service connection.  The letter also informed her that VA 
would make reasonable efforts to obtain evidence relevant to 
her claim but that she had to provide VA with enough 
information about the evidence so that a request could be 
made.  She was reminded that while VA would help her obtain 
evidence, ultimate responsibility for providing the 
information and evidence to support her claim remained with 
her.  She was specifically asked to submit the evidence 
needed as soon as possible, and thus may be considered 
advised to submit any pertinent evidence in her possession 
for her service connection claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  In fact, in November 2001 she 
indicated that she had no additional evidence relevant to her 
claims.  Accordingly, the Board considers the VA's notice 
requirements have been met in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the lapse of time between the veteran's 
treatment for hypertension and her discharge from active 
duty, combined with intervening medical evidence not 
reflective of the claimed disability, is highly persuasive in 
the instant case.  Accordingly, a VA examination has not been 
ordered vis-à-vis that issue.  See also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  She was afforded a VA 
examination for her headache claim in March 2003.  See 
38 C.F.R. § 3.159(c)(4) (2004).  The resulting report has 
been obtained.  Her VA medical records and private medical 
evidence has been associated with her claims folder.  A 
transcript of her September 2004 hearing has been obtained.

The veteran has not identified additional evidence or 
authorized the request of evidence not of record.  The Board 
notes that the veteran refers to a private medical facility 
whose records do not appear to be of record.  Upon closer 
inspection, the hospital records in question in fact have 
been associated with her claims file.  Specifically, the 
veteran refers to the private hospital by its specific 
location name while the majority of the records in question 
are titled with the broader county name.  Furthermore, while 
the veteran submitted evidence to the Board in October 2004 
without waiver of initial RO review, the evidence submitted 
is duplicative of evidence already of record and therefore 
has already been reviewed in the first instance by the RO.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Service Connection for Headaches, Hypertension

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Certain disease, including hypertension, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran asserts that her headache disability had its 
onset while in service and that she has hypertension as a 
result of her period of service.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertions that she has a headache disability 
and hypertension that began in service are not competent 
medical evidence of the onset of either disability.  Nor are 
the assertions of her sister competent medical evidence as to 
the onset of a diagnosed disability.

Moreover, a layperson's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute "medical" evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As such, the veteran's statements 
and hearing testimony that she was diagnosed with 
hypertension while in service does not constitute medical 
evidence as to the onset of her hypertension.

Her August 1979 report of medical examination for separation 
does not contain a diagnosis of hypertension.  In fact, the 
report does not even reflect elevated blood pressure (her 
reading was 112 over 64).  The veteran was discharged from 
service due to pregnancy.  Blood pressure readings during her 
prenatal care from November 1979 to February 1980 were not 
elevated and upon admission to hospital in February 1980, the 
veteran specifically indicated she did not have hypertension 
as a part of her medical history.

The first competent medical evidence of hypertension is a 
June 1997 private medical record that contains an assessment 
of hypertension and that she was put on medication for the 
disability.  The weight of the credible evidence does not 
demonstrate that the veteran was diagnosed with hypertension 
while on active duty or that her current diagnosis of 
hypertension is etiologically related to an injury or disease 
while on active duty.  Likewise, as the evidence of record 
does not contain evidence of treatment for hypertension until 
almost 18 years after her discharge from active duty, the 
veteran's hypertension cannot be presumed to have been 
incurred in service.  Accordingly, service connection is not 
warranted for hypertension.

In various statements and hearing testimony, the veteran has 
asserted that her headache disability began while in service 
in reaction to birth control pills that she was prescribed.  
Her service medical records have been thoroughly reviewed.  
In December 1977 the veteran complained of recurring frontal 
headaches but a diagnostic impression was deferred.  An 
October 1978 service medical record reflects that the veteran 
again complained of severe headaches and that she indicated 
that she had never had headaches prior to starting the Pill.  
The assessment portion of the record reflects, "? related to 
B[irth] C[ontrol] P[ills]."  Her August 1979 report of 
medical examination for separation does not contain a 
diagnosis of a headache disorder and the veteran reported on 
her report of medical history that she did not have frequent 
or severe headaches.

While it appears from the medical evidence of record and the 
veteran's testimony that she may have had headaches related 
to being on the birth control pill while in service, service 
connection requires more than just an in-service injury or 
disease.  Service connection requires the diagnosis of a 
current, chronic disability that is the result of the in-
service injury or disease.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, while the current evidence of record reflects 
that the veteran was subsequently diagnosed with a headache 
disability, the competent medical evidence of record does not 
link the disability to her in-service complaints.  The March 
2003 VA examination report shows that the examiner indicated 
that the veteran's current headache complaints are not the 
same type of headache complaints reflected in service.  As 
such, the Board must conclude that the competent medical 
evidence of record does not medically attribute the veteran's 
current headache disability to her period of service or any 
incident therein.

In short, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
headaches and hypertension.  As the preponderance of the 
evidence is against her claims, the doctrine of reasonable 
doubt is not for application.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001)

Issue Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  A September 2004 
written statement from the veteran reflects that she desires 
that the issue of entitlement to service connection for 
hernia be withdrawn.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.


ORDER

Service connection for headaches is denied.

Service connection for hypertension is denied.

The appeal of entitlement to service connection for a hernia 
is dismissed.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


